DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 are allowed.  Prior art of record fails to further teach or suggest a step of processing statistics information, calculated based on conditional information and/or performance information based on raw data at the local control device and/or the control board, to generate trend information and determine a service need conditional based on detection of a trend, when considered in view of the rest of the limitations of the base claim.
Claims 11-16, 18-20 are allowed.  Prior art of record fails to further teach or suggest steps of individualized, floor-based information processing, e.g., generating condition information and performance information buffered separately for each door on each floor for an elevator, and calculating statistics separately for the each door, when considered in view of the rest of the limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649